Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court’s order compelling discovery and Supreme Court’s order denying plaintiff’s motion to extend the notice of pendency, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements. Cross motion for imposition of sanctions denied.